


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement” or “Release”) is
entered into by and between Superior Industries International, Inc. (“Employer”)
and Robert A. Earnest (“Employee”).
I.
RECITALS


1.1Employee is employed by Employer in the position of Vice President, General
Counsel and Corporate Secretary. Employer and Employee have agreed that as a
result of department reorganization, Employee's position will be eliminated and
Employee is resigning;


1.2Employer and Employee are entering into this Agreement to assist Employee's
transition to other employment, and to provide for the release of any claims
related to Employee's employment with or termination by Employer; and


1.3    This Agreement was given to Employee on August 16th, 2013.
ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:
II.
AGREEMENTS


2.1Termination of Employment. Employee's employment with Employer shall
terminate on September 13, 2013 (“Termination Date”). On the Termination Date,
Employee shall receive payment for all salary earned through the Termination
Date, as well as for all accrued, unused vacation time earned through the
Termination Date.


2.2Severance Benefits. Subject to Employee's execution of this Agreement, and
provided that Employee does not revoke the Agreement pursuant to paragraph 2.17
Employer will, upon expiration of the revocation period, pay Employee a lump sum
severance payment in the amount of $220,000 (Two Hundred Twenty Thousand
Dollars) less applicable withholdings. This payment will be mailed to Employee's
home or other address designated by Employee. Employee acknowledges that the
payment referenced in this Agreement constitutes special consideration to
Employee in exchange for the promises made herein and that Employer would not
otherwise be obligated to provide any such payment.


2.3Release of Claims. Subject only to paragraph 2.4, Employee on Employee's own
behalf, and on behalf of Employee's successors and assigns, releases the
Employer and its officers, directors, shareholders, owners, partners, employees,
agents and attorneys and their respective successors and assigns (“Released
Parties”) from all claims, demands, actions, grievances or other legal
responsibilities of any kind which Employee may have based on, or pertaining to
Employee's employment with or termination by Employer. This Release includes,
but is not limited to, any claims




--------------------------------------------------------------------------------




which Employee may have under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act, as amended, the California Fair Employment and
Housing Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the California Labor Code, the Worker Adjustment and Retraining
Notification Act (“WARN”), or any other federal, state or local law or
regulation affecting employment rights or prohibiting employment discrimination.
This Release also includes any claim for intentional or negligent infliction of
emotional distress, wrongful discharge, violation of any public policy or
statute, breach of any implied or express contract between Employer and
Employee, or any policy of the Employer or any remedy for any such claim or
breach, any claim for wages, compensation, vacation pay, sick pay, compensatory
time, commissions, benefits and all remedies of any type, including but not
limited to, damages and injunctive relief, in any action that may be brought on
Employee's behalf against the Employer and/or the Released Parties by any
government agency or other person.


2.4Claims Not Affected by Release. This Agreement does not affect Employee's
right to apply for continuation or conversion of insurance coverage to the
extent that Employer's insurance plans or applicable law provide for such
continuation or conversion or to any claim for disability or unemployment
compensation to which Employee is entitled by law. In addition, this Agreement
does not waive any rights or claims that Employee may have under the Age
Discrimination in Employment Act which arise after the date Employee signs this
Agreement.


2.5Unknown Claims. Employee understands that the release of claims set forth in
paragraph 2.3 above covers claims that Employee knows about and those Employee
may not know about. Employee expressly waives all rights under Section 1542 of
the California Civil Code, which Section Employee has read and understands, and
which provides as follows:


SECTION 1542. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.


2.6Other Claims. Employee represents and warrants that Employee has filed no
claims, lawsuits, charges, grievances, or causes of action of any kind against
Employer and/or the Released Parties, and that, to the best of Employee's
knowledge, Employee possesses no claims (including but not limited to any claim
under the California Labor Code, the FLSA, the FMLA and / or Workers'
Compensation Claims). Further, Employee represents and warrants that Employee
has no knowledge of any material violations of the federal securities laws
(including whistleblower provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act).




--------------------------------------------------------------------------------






2.7Non-Disparagement. Employee will refrain from making negative or disparaging
remarks about Employer and/or the Released Parties. Employee will not provide
information or issue statements regarding Employer and/or the Released Parties,
or take any action that would cause Employer and/or the Released Parties
embarrassment or humiliation or otherwise cause or contribute to them being held
in disrepute. Nothing in this Agreement shall be deemed to preclude Employee
from providing truthful testimony or information pursuant to subpoena, court
order, or similar legal process.


2.8Proprietary Information. Employee agrees that any sensitive proprietary or
confidential information or data, including without limitation, trade secrets,
customer lists, customer contacts, customer relationships, financial data, long
range or short range plans, training materials, marketing strategies, sales
strategies and other data and information of a competition-sensitive nature
Employee acquired while an employee of Employer, shall not be disclosed or used
in a manner detrimental to the interest of Employer and/or the Released Parties.


2.9Consequences of Violation of Agreement. If either party violates his/its
promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party's attorneys' fees and
costs in defending against the claim or enforcing the terms of this Agreement.


2.10Continued Cooperation. Employee acknowledges that Employer may need to
consult with Employee from time to time on a reasonable basis after Employee's
Termination Date on matters that Employee worked on prior to the Termination
Date. Employee agrees to cooperate with Employer for a period of up to two years
after the Termination Date and to provide any such information as is reasonably
requested by Employer in any matters, litigation or proceedings with which
Employee was involved, or relating to any work with which Employee was involved
or had knowledge, during Employee's employment with Employer.


2.11Participation in Other Suits. Employee agrees not to instigate, encourage,
assist or participate in any court action or arbitration proceeding commenced by
any other person (except a government agency) against the Company.  In the event
any government agency seeks to obtain any relief on behalf of Employee with
regard to any claim released and waived by Paragraphs 2.3 and 2.5 of this
Agreement, Employee covenants not to accept, recover or receive any monetary
relief or award that may arise out of or in connection with any such proceeding.


2.12Amendments. No addition, modification, amendment or waiver of any part of
this Agreement shall be binding or enforceable unless executed in writing by
both parties hereto.


2.13Severability. Should any part of this Agreement be declared invalid, void or
unenforceable, all remaining parts shall remain in full force and effect and
shall in no way be invalidated or affected.




--------------------------------------------------------------------------------








2.14Return of Property. Employee represents that Employee has returned or will
return to Employer all files, records, keys, access cards, discs, software, and
other property of Employer in his/her possession or under his/her control.


2.15Confidentiality. [Intentionally omitted.]


2.16Governing Law. This Agreement and its enforceability shall be construed in
accordance with the laws of the State of California.


2.17Employee's Rights to Seek Advice and to Review and Revoke this Agreement.


(a)Review Period. Employee has been given a period of twenty-one (21) days to
consider whether to sign this Agreement. Employee can use as much or little of
this period as Employee chooses. Employee has freely elected to execute this
Agreement on the date set forth below.


(b)Attorney Advice. Employee has been advised of the opportunity to consult with
an attorney before execution of this Agreement.


(c)Revocation Period. Employee may revoke this Agreement within seven days of
signing it. Revocation can be made by delivering a written notice of revocation
to Felicia Williams, Superior Industries International, Inc., 7800 Woodley
Avenue, Van Nuys, CA 91406. For the revocation to be effective, written notice
must be actually received by Ms. Williams no later than the close of business on
the seventh calendar day after Employee signs this Agreement. If Employee
revokes this Agreement, it shall not be effective or enforceable in any respect
and Employer shall not provide the payment set forth in paragraph 2.2.


2.18Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer regarding the subject matter hereof
and supersedes any prior agreements, understandings or promises between them.
Employee acknowledges that Employee has not relied on any inducements that are
not set forth herein.




--------------------------------------------------------------------------------






EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT WITH THE INTENTION OF RELINQUISHING ALL CLAIMS
AND RIGHTS OTHER THAN THOSE SET FORTH HEREIN.
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
EMPLOYEE
 
ROBERT A. EARNEST
 
 
By:
/s/ Steven J. Borick
By:
/s/ Robert A. Earnest
 
 
Its:
CEO
Printed
Name:
Robert A. Earnest
 
 
Date:
August 22, 2013
Date:
August 22, 2013



